DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wu et al. (US 2017/0075812) (hereafter Wu).
As per claims 1, 10 and 19, Wu teaches a memory system, comprising: 
a memory (figs 3-5, 110) that includes 
a buffer region (fig. 3, 302, 304, 300) having a plurality of buffer storage regions ([0040], each logical block), each buffer storage region including a plurality of buffer memory cells, the plurality of buffer memory cells being cells storing data of 1 bit or a plurality of bits in units of the buffer storage regions ([0021] describes the cell structure of the memory), and 
a first storage region (fig. 3, 306) having a plurality of first storage regions including the plurality of first memory cells storing data of a plurality of bits (fig. 3, 306 described as TLC); and 
a control circuit that 

changes at least one free first storage region into at least one buffer storage region to replace the changed at least one buffer storage region ([0022], describes reassigning blocks if memory within the user data to the buffer – fig. 4).
As per claims 2, 11, and 20, Wu teaches wherein 
a number of the changed at least one buffer storage region and a number of the changed at least one free first storage region is the same when data of a plurality of bits is written in the buffer memory cells of the at least one changed buffer storage region ([0022], wherein the number is a logical block).
As per claims 3 and 12, Wu teaches 
wherein the control circuit also 
writes data into the buffer memory cells and the first memory cells in one of a single-bit mode in which 1-bit data is stored and a plurality of multi-bit modes in which the number of bits of storing data differs for each of the buffer storage regions such that a number of the buffer storage regions into which data is to be written is minimized ([0022] wherein data is written to the buffer region in SLC and first region in MLC, the SLC representing a minimized amount of data with respect to the MLC/TLC).
As per claims 4 and 13, Wu teaches 
wherein control circuit 
when changing the at least one buffer storage region to at least one first storage region, changes the at least one buffer storage region to the at least one first storage region such that data 
changes the at least one free first storage region to the at least one buffer storage region in a same number as the number of storage regions required for the data written in the maximum multi-bit mode to the buffer memory cells ([0022], wherein a logical block is construed to be the units that are changed from one region to another).
As per claims 5 and 14, Wu teaches 
wherein the control circuit moves data from a plurality of buffer storage regions to one of the first storage regions when data written in the plurality of buffer storage regions is in a mode other than the maximum multi-bit mode ([0022] as described, data is written to the buffer in SLC which is not maximum milt-bit mode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 5 and 14 above, and further in view of Sakaue et al. (US 2014/0053041) (hereafter Sakaue).


wherein the control circuit 
determines the number of the at least one first storage region into which data is to be written and a storage mode of the data for each of the at least one first storage region based on a size of the data to be written into the buffer region, and 
writes the data into the at least one first storage region that is a write target in accordance with the determined storage mode.
However, Sakaue teaches wherein the control circuit 
determines the number of the at least one first storage region into which data is to be written and a storage mode of the data for each of the at least one first storage region based on a size of the data to be written into the buffer region, and 
writes the data into the at least one first storage region that is a write target in accordance with the determined storage mode ([0016]).
It would have been obvious to a person before the effective filing date of the claimed invention to have combined the determination steps of Sakaue with the write process of Wu because it allows for increased write speeds ([0016]).
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 and 10 above, and further in view of Kunimatsu et al. (US 2009/0083478) (hereafter Kunimatsu).
As per claims 7 and 16, Wu teaches all the limitations of claims 1 and 10.  Wu further teaches a management table that stores, for each of the first storage regions and each of the buffer storage regions and data storing information indicating that data is stored, 

Wu does not explicitly teach wherein the table includes a number-of-bits information indicating the number of bits stored in each memory cell of the first memory cells and buffer memory cells, region information indicating either of the buffer region or the first storage region.
However, Kunimatsu teaches wherein information includes a number-of-bits information indicating the number of bits stored in each memory cell of the first memory cells and buffer memory cells, region information indicating either of the buffer region or the first storage region ([0206], SLC/MLC, area information).
It would have been obvious before the effective filing date of the claimed invention to have combined the information of Kunimatsu with the table of Wu because it provides a means to perform optimal wear levelling ([0208]). 
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 and 10 above, and further in view of Araki et al. (US 2010/0115183) (hereafter Araki).
As per claims 8 and 17, Wu teaches all the limitations of claims 1 and 10.  Wu does not explicitly teach 
wherein each of the buffer region and the first storage region has a plurality of blocks, each of the plurality of blocks includes a corresponding predetermined number of the buffer storage regions and the first storage regions and is a data erase unit, and 
wherein the control circuit manages the number of times of erasing data for each block, and, when the number of times of erasing on the block to which the at least one buffer region 
However, Araki teaches wherein each of a first region and a second storage region has a plurality of blocks, each of the plurality of blocks includes a corresponding predetermined number of first storage regions and the second storage regions and is a data erase unit, and 
wherein the control circuit manages the number of times of erasing data for each block, and, when the number of times of erasing on the block to which the at least one first region belongs exceeds a threshold value, allocates a free second storage region to the first region, and moves data in the first region belonging to the block on which the number of times of erasing exceeds the threshold value to the allocated free second storage region to the first region (As illustrated in fig. 4 with a block being substituted when an erase count meets a threshold).
It would have been obvious before the effective filing date of the claimed invention to have combined the block substitution of Araki with the flash memory of Wu because it allows for identification of worn out blocks which may result in an error for read and write operations ([0006]).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 and 10 above, and further in view of Li (US 2018/0226990).
As per clams 9 and 18, Wu teaches all the limitations of claims 1 and 10.  Wu does not explicitly teach wherein each of the first memory cells and the buffer memory cells is a nonvolatile memory cell having a floating gate storing a logical value of data in accordance with an amount of injected electrons.

It would have been obvious before the effective filing date of the claimed invention to have combined the cell structure of Li with the memory of Wu because of its high capacity and low cost ([0001]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Segal et al. (US 2011/0271043) teaches a system and method for allocating and using spare blocks in a flash memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GURTEJ BANSAL/Primary Examiner, Art Unit 2139